         Case 18-16305-mkn         Doc 47     Entered 05/10/19 11:23:02        Page 1 of 2



 1

 2

 3

 4
     Entered on Docket
 5 May 10, 2019
___________________________________________________________________
 6
     The Law Offices of Christine A. Roberts PLLC
 7   Christine A. Roberts, Esq.
     Nevada Bar No: 6472
 8   3815 S. Jones Blvd. Suite 5
     Las Vegas, NV 89103
 9   Telephone: (702) 728-5285
     Email: christine@crobertslaw.net
10
     Attorneys for HLS of Nevada LLC dba Nevada West Financial
11

12                                UNITED STATES BANKRUPTCY COURT
                                           District of Nevada
13

14   In Re                                            )   CASE NO.: BK-S- 18-16305-MKN
                                                      )
15   KIMBERLY YAVONNE BUSTAMANTE                      )   Chapter 7
                                                      )
16                                Debtor.             )   ORDER GRANTING EX PARTE
                                                      )   APPLICATION FOR RELEIF FROM STAY
17                                                    )
                                                      )
18                                                    )
                                                      )
19                                                    )
                                                      )
20                                                    )
                                                      )
21                                                    )
                                                      )
22

23
             Creditor, HLS of Nevada LLC dba Nevada West Financial of the above-entitled bankruptcy
24
     Estate (“the Creditor”), by and through its attorney Christine A. Roberts, Esq., of the Law Offices of
25
     Christine A. Roberts, PLLC, the Ex Parte Application For Relief From Stay having been filed, the
26
     Court orders the following
27
             :
28

                                                      -1-
                                                                                                    346400-v1
         Case 18-16305-mkn         Doc 47     Entered 05/10/19 11:23:02        Page 2 of 2



 1          IT IS HEREBY ORDERED that the Ex Parte Application is granted as to Debtor’s 2011

 2   Kia Sorento;

 3          IT IS FURTHER ORDERED that Creditor, HLS of Nevada LLC dba Nevada West

 4   Financial (“Creditor”) has relief from the automatic stay pursuant to 11 U.S.C. Section 362(d) to

 5   pursue all legal remedies relevant to the 2011 Kia Sorento, Vin # 5XYKT3A14BG109289

 6   automobile, including but not limited to, initiating or continuing with any repossession actions;

 7          IT IS FURTHER ORDERED that this order shall remain binding in the event the case is

 8   converted.

 9          IT IS SO ORDERED.

10          Submitted by:

11    Dated this 9th day of May, 2019
12

13    ____/s/Christine A. Roberts________________
      CHRISTINE A. ROBERTS, ESQ.
14
      LAW OFFICES OF CHRISTINE A. ROBERTS
15    3815 S Jones Blvd. Suite 5
      Las Vegas, NV 89103
16    Attorney for HLS of Nevada LLC dba Nevada
      West Financial
17

18

19
20

21

22

23

24

25

26
27

28

                                                      -2-
                                                                                                    346400-v1
